Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J), rendered May 25, 2004, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Waiving his right to appeal, defendant pleaded guilty to assault in the second degree and was sentenced in accordance with the plea agreement as a second felony offender to five years in prison and five years of postrelease supervision. Defendant now appeals.
Defendant’s appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Having reviewed the record and counsel’s brief, we agree. Defendant voluntarily, knowingly and intelligently pleaded guilty and waived his right to appeal. Consequently, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Carpinello, Rose, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.